NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                           JAN 3 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TOMOMI UMEDA, an Individual, and as             No.    21-15286
Successor-in-Interest to Yoshihiro Umeda,
deceased.; MIYU UMEDA, an Individual,           D.C. No. 5:20-cv-02926-SVK
and Successor-in-Interest,

                Plaintiffs-Appellants,          MEMORANDUM*

 v.

TESLA, INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Northern District of California
                Susan G. Van Keulen, Magistrate Judge, Presiding

                     Argued and Submitted December 7, 2021
                              Pasadena, California

Before: BERZON, BEA, and NGUYEN, Circuit Judges.

      After their family member Yoshihiro Umeda was fatally struck by a Tesla

Model X operating in Autopilot mode, Tomomi Umeda and Miyu Umeda

(collectively, “the Umedas”) sued Tesla, Inc., in the Northern District of

California. Tesla filed a motion to dismiss the action on forum non conveniens


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
grounds, which the district court granted. The Umedas appealed.

      We review a forum non conveniens dismissal for abuse of discretion,

affording “substantial deference” to the district court’s determination. See Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981). To warrant dismissal, a defendant

bears the burden of demonstrating 1) there exists an adequate alternative forum, 2)

the balance of private interest factors favor dismissal, and 3) the balance of public

interest factors favor dismissal. See Carijano v. Occidental Petroleum Corp., 643

F.3d 1216, 1224 (9th Cir. 2011).1 The Umedas appeal only with respect to the

private interest factors.

      When considering the private interest factors, a district court has “the

broadest possible discretion.” Tuazon v. R.J. Reynolds Tobacco Co., 433 F.3d

1163, 1180 (9th Cir. 2006). It can consider “any or all” of the factors it deems

relevant, giving “appropriate weight to each.” Id. (quoting Lueck v. Sundstrand



1
  Although the Umedas acknowledge that these three factors are the proper
standard, they argue Tesla also “bore the burden to prove” that “litigation in the
Appellants’ chosen forum would ‘result[] in oppressiveness and vexation . . . out of
all proportion to the [Appellants’] convenience.’” Such a showing is not an
independent requirement defendants must meet; it is what is determined by a
balancing of the private and public interest factors. See Carijano, 643 F.3d at 1227;
Cooper v. Tokyo Elec. Power Co., 860 F.3d 1193, 1211 (9th Cir. 2017); Ayco
Farms, Inc. v. Ochoa, 862 F.3d 945, 948–51 (9th Cir. 2017) (per curiam).
Moreover, because the Umedas are foreign plaintiffs, they do not enjoy the “strong
presumption” a United States plaintiff would in favor of their chosen forum.
Carijano, 643 F.3d at 1227. Their choice forum is entitled to less deference, and
Tesla accordingly bears a lighter burden.

                                          2
Corp., 236 F.3d 1137, 1145 (9th Cir. 2001)). The private interest factors are the

following:

      (1) the residence of the parties and the witnesses;
      (2) the forum’s convenience to the litigants;
      (3) access to physical evidence and other sources of proof;
      (4) whether unwilling witnesses can be compelled to testify;
      (5) the cost of bringing witnesses to trial;
      (6) the enforceability of the judgment; and
      (7) all other practical problems that make trial of a case easy, expeditious
           and inexpensive.
Cooper, 860 F.3d at 1211 (citing Carijano, 643 F.3d at 1229). The district court

here relied primarily on factors three through six—a focus Tuazon permits. The

court considered the convenience to each party of the California forum compared

to a Japanese forum, the parties’ respective difficulty and ease of accessing

evidence in each forum including costliness, and the enforceability of the

judgment.

      A district court does “not act unreasonably in concluding that fewer

evidentiary problems would be posed if the trial were held” in a foreign forum

closer to “[a] large proportion of the relevant evidence.” Piper, 454 U.S. at 257–

58. This principle has special force when the United States-based evidence is

controlled by one of the parties. Indeed “the private interest factors weigh in favor

of dismissal” when a district court concludes it “cannot compel production of

much of the [foreign-based] evidence, whereas the parties control, and therefore

can bring, all the United States evidence to [the foreign forum].” Lueck, 236 F.3d


                                          3
at 1147.

      The district court reasonably found such circumstances present here.

Although “relevant evidence is located in both California and Japan,” it observed,

“[m]ost of the evidence identified by Plaintiffs concerns the design of Autopilot

and is in the possession of Tesla,” such that Tesla could furnish it in a Japanese

forum. See id. at 1147. Further, the district court conditioned its dismissal on

Tesla’s agreement that the Umedas could depose the corporation using Federal

Rule of Civil Procedure 30(b)(6).2

      Testimony by former Tesla employees, however, is not under Tesla’s control

and would be more readily accessible in a California forum. The district court

acknowledged this evidentiary difficulty, but noted, “Plaintiffs may have other

avenues to pursue such evidence, such as the ability to seek discovery in the United

States for use in a Japanese proceeding pursuant to 28 U.S.C. § 1782.”3 The district



2
  This Rule describes the requirements of a party’s notice of deposition or
subpoena directed to an organization, that is, where “the deponent” named is “a
public or private corporation, a partnership, an association, a governmental agency,
or other entity.” Fed. R. Civ. P. 30(b)(6).
3
  This statute provides, in relevant part:
       The district court of the district in which a person resides or is found may
       order him to give his testimony or statement or to produce a document or
       other thing for use in a proceeding in a foreign or international tribunal,
       including criminal investigations conducted before formal accusation. The
       order may be made pursuant to a letter rogatory issued, or request made, by
       a foreign or international tribunal or upon the application of any interested
       person and may direct that the testimony or statement be given, or the

                                          4
court did not abuse its discretion in so reasoning.

      Finally, the district court considered the enforceability of a judgment by a

Japanese court. The Umedas do not argue the district court failed to consider this

factor, nor could they. The district court conditioned its dismissal on Tesla’s

“agree[ment] to the enforceability of any Japanese judgment obtained by Plaintiffs

in Japan, California, and elsewhere in the United States where Tesla has assets.”

      Although this panel might have reached a different result in the first

instance, we cannot conclude that the district court abused its discretion in

weighing the private interest factors as it did and dismissing for forum non

conveniens.

      AFFIRMED.




      document or other thing be produced, before a person appointed by the
      court.
28 U.S.C. § 1782(a).

                                          5